On September 18, 2012, the Defendant was sentenced as follows: COUNT I: Fourteen (14) years in the Montana State Prison, with seven (7) years suspended, for driving or being in actual physical control of vehicle under the influence of alcohol or drugs, fourth or subsequent offense, a felony. The Court hereby requires the surrender to it of all driver’s licenses held by the Defendant, pursuant to Section 61-11-101(1), MCA. Each motor vehicle owned by the Defendant at the time of the offense shall be seized and subjected to forfeiture procedure provided under Section 61-8-421, MCA. Pursuant to Sections 46-18-201(l)(g) and (2), MCA, the Defendant shall not be eligible for parole until he successfully completes a residential alcohol treatment program operated or approved by the Department of Corrections. The Defendant shall pay a fine of $1,000 with applicable surcharges; COUNT II: A commitment to the Richland County Jail for a term of six (6) months, and a $500 fine, to run concurrently with COUNT I, for driving while suspended or revoked, a misdemeanor. The Defendant was declared a persistent felony offender.
On May 2, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter "the Division”).
The Defendant was present and was represented by Attorney Lance J asper. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 2nd day of May, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.